Title: To Thomas Jefferson from John Archer, 6 March 1805
From: Archer, John
To: Jefferson, Thomas


                  
                     Sir,
                     George Town, March 6th 1805
                  
                  The Laws passed respecting Louisiana have opened new Appointments to Office—Permit me to recommend to your Consideration an Acquaintance of mine a Mr. Eligius Fromentin either as Secretary, Register or, Recorder—He is a Gentn of an accurate classical and scientific Education, he has paid some Attention to the study of Law & is well acquainted with the English Language which would fit him for an Office in that Country—He is a Frenchman by Birth, an American by Naturalization & (I believe) friendly to the present Administration of the american Goverment & sanguine in the Prosperity of Louisiana—he intends to move with his Family into that Country this Spring—
                  I am with the highest Respect & Esteem
                  
                     John Archer 
                     
                  
               